—Order, Supreme Court, New York County (Harold Tompkins, J.), entered December 3, 1993, which denied defendants’ motion for summary judgment, unanimously affirmed, without costs.
We agree with the IAS Court that plaintiff, a police officer retired on ordinary disability because he is missing the left index finger on his non-dominant hand, proffered sufficient evidence that he has a disability within the meaning of the Federal Rehabilitation Act (29 USC § 701 et seq.) and the State Human Rights Law (Executive Law § 290 et seq.), and raised questions of fact whether he is "otherwise qualified” within the meaning of the former (29 USC § 794 [a]; see, School Bd. v Arline, 480 US 273; Doe v New York Univ., 666 F2d 761, 775-780) and capable of "performing in a reasonable manner” within the meaning of the latter (Executive Law § 292 [21] [c]; see, State Div. of Human Rights [McDermott] v Xerox Corp., 65 NY2d 213).
We have considered defendants’ other arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Kupferman and Williams, JJ.